DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 12/30/2016 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                   
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, line 8, “the reference object” should be changed to --- the each reference object ----. 
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-6 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widmer et al. (US Pub. 2017/0328740; hereinafter “Widmer”).
         Regarding claim 1, Widmer discloses, in Figs. 12-34, a sensing apparatus (1500 in Fig. 15), comprising:          a sensing device including resonators having respective resonant frequencies (an apparatus for detecting an object comprising a pad comprising a detection circuit 1500 comprising sense loops 1522a-d having respective resonant frequencies; paragraphs [0205-207]), the resonators including an array of inductive coils positioned on a surface of the sensing apparatus (the sense loops 1522a-d include an array of inductive coils positioned on a surface
of the pad; see Fig. 15 paragraphs [0205, 286-287]), wherein the sensing device is configured to output a signal indicating changes of the resonant frequencies of the inductive coils caused by presence of an object proximate to the surface of the sensing apparatus (the circuit 1500 is configured to output a signal indicating changes of the resonant frequencies of the sense loops 1522a-d caused by a presence of an object 924 proximate to the surface of the pad; see [0205-209]);             a memory storing, for each reference object of a plurality of reference objects (a memory storing reference signals based on reference patterns for a plurality of reference objects; see at least in [0122, 202, and 220]), a reference signal corresponding to the reference object, the reference signal indicating changes of the resonant frequencies of the inductive coils caused by presence of the reference object proximate to the surface of the sensing apparatus (the reference signal indicates references patterns corresponding to changes in the resonant frequencies of the sense loops 1522a-d caused by a presence of the reference objects proximate to the surface of the pad; see at least in [0122, 202, 205-209 and 220]); and              processing circuitry configured to                        receive, from the sensing device, a particular signal caused by presence of a particular object proximate to the surface of the sensing apparatus (an evaluation unit 1532 receives, from a resonant frequency measuring unit 1534 of the circuit 1500, a particular signal Fk ,in Fig. 15, caused by a presence of the object 924 proximate to the surface of the pad containing the circuit 1500; see Fig. 15 and [0205-206]), the particular signal indicating changes of the resonant frequencies of the inductive coils caused by the presence of the particular object (the signal Fk indicates a resonant frequency that is different than the resonant frequencies of the sense loops 1522a-d when the object 924 is present; see [0205]); and                         compare the particular signal with the stored reference signals of the reference objects to determine an identity of the particular object (comparing the signal Fk with the
reference signals via a comparator 1536 to determine that the object 924 is detected and determined to be a hazardous foreign object; see at least in [0205-206, 211,255, 316]).
         Regarding claim 2, Widmer discloses the sensing apparatus of claim 1, wherein the surface of the sensing apparatus is a substantially planar surface (the surface of the pad containing the circuit 1500 is a planar surface; see [0205, 209]); and the particular object is in the object 924 is in contact with the surface of the pad when the evaluation unit 1532 receives the signal Fk; see Fig. 15 and [0151, 153, 205, 206]). 
         Regarding claim 3, Widmer discloses the sensing apparatus of claim 2, wherein the array of inductive coils is a linear array in which the inductive coils are arranged in a straight line (the sense loops 1522a-d are shown as a linear array arranged in a straight line; see Figs. 15, 22, 25a-f, and 28). 
         Regarding claim 4, Widmer discloses the sensing apparatus of claim 1, wherein each inductive coil of the array of inductive coils is a planar spiral coil having a circular shape (each of the sense loops 1522a-d comprise planar coils having a multiple turns and comprising a circular shape; see [0063, 164, 167] and claim 28).         Regarding claim 5, Widmer discloses the sensing apparatus of claim 3, wherein a number of the inductive coils in the array of inductive coils is five (1 to n loops in Fig. 15, a number of inductive coils is more than five coupling loops in Fig. 26B). 
        Regarding claim 6, Widmer discloses the sensing apparatus of claim 5, wherein each inductive coil in the array of inductive coils is a circular coil that has multiple layers and multiple turns (each of the sense loops 1522a-d is a circular coil having multiples layers and multiple turns; see [0063, 145, 162, 164, 167, 212] and claim 28).


Regarding claim 15, Widmer discloses, in Figs. 12-34, a sensing method of a sensing device including resonators having respective resonant frequencies (a resonant loop sensing method executed by a circuit 1500 including sense loops 1522a-d having respective resonant frequencies; see paragraphs [0205-209, 283-284 and 287), the resonators including an array of inductive coils positioned on a surface of an apparatus (the sense loops 1522a-d include an array of inductive coils positioned on a surface of the pad; see Fig. 15 paragraphs [0205, 286-287]), wherein the sensing device is configured to output a signal indicating changes of the resonant frequencies of the inductive coils caused by presence of an object proximate to the surface of the apparatus (the circuit 1500 is configured to output a signal indicating changes of the resonant frequencies of the sense loops 1522a-d caused by a presence of an object 924 proximate to the surface of the pad; see [0205-209]), the sensing method comprising:            storing, for each reference object of a plurality of reference objects, a reference signal corresponding to the reference object (a memory storing reference signals based on reference patterns for a plurality of reference objects; see at least in [0122, 202, and 220]), the reference signal indicating changes of the resonant frequencies of the inductive coils caused by presence of the reference object proximate to the surface of the apparatus (the reference signal indicates references patterns corresponding to changes in the resonant frequencies of the sense loops 1522a-d caused by a presence of the reference objects proximate to the surface of the pad; see at least in [0122, 202, 205-209 and 220]);             receiving, from the sensing device, a particular signal caused by presence of a particular object proximate to the surface of the apparatus (an evaluation unit 1532 receives, from a resonant frequency measuring unit 1534 of the circuit 1500, a particular signal Fk ,in Fig. 15, caused by a presence of the object 924 proximate to the surface of the pad containing the circuit 1500; see Fig. 15 and [0205-206]), the particular signal indicating changes of the resonant frequencies of the inductive coils caused by the presence of the particular object (the signal Fk indicates a resonant frequency that is different than the resonant frequencies of the sense loops 1522a-d when the object 924 is present; see [0205]); and             comparing the particular signal with the stored reference signals of the reference objects to determine an identity of the particular object (comparing the signal Fk with the
reference signals via a comparator 1536 to determine that the object 924 is detected and determined to be a hazardous foreign object; see at least in [0205-206, 211,255, 316]). 
         Regarding claim 16, Widmer discloses the sensing method of claim 15. QUALCOMM further discloses the sensing method further comprising executing a particular application associated with the determined identity of the particular object, when determining the identity
of the particular object (performing a post detection analysis after object detection is performed; paragraph [0313]).
Claim Rejections - 35 USC § 103
6.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.     Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Rodiac (US Pub. 2014/0247041; hereinafter “Rodiac”).
        Regarding claim 7, Widmer discloses the sensing apparatus of claim 2, except for specifying that wherein the processing circuitry is further configured to determine, based on the received particular signal, a length of the particular object that is contact with the surface.

          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the position of Widmer to include a length, as taught by Rodiac, in order to provide the advantages of increasing accuracy in object detection by measuring a length of the object in addition to the position of the object.8.     Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Bucknor (US Pub. 2017/0307891; hereinafter “Bucknor”).
        Regarding claim 8, Widmer discloses the sensing apparatus of claim 1. Widmer discloses the further discloses wherein the processing circuitry is further configured to compare the particular signal with each of the reference signals of the reference objects (the evaluation circuit 1532 is configured for comparing the signal Fk with the reference signals of the reference objects via the comparator; paragraphs ([0121-122, 206,311,316]). 
Widmer fails to disclose wherein the processing circuitry is further configured to compare the particular signal with each of the reference signals using k-nearest neighbors algorithm. Bucknor discloses wherein the processing circuitry is further configured to compare the particular signal with each of the reference signals using k-nearest neighbors algorithm (an input signal is compared to reference patterns using a k-nearest neighbors algorithm; paragraphs [0140-141]). 
9.     Claims 9-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Felsenstein (US Pub. 2005/0110359; hereinafter “Felsenstein”).
        Regarding claim 9, Widmer discloses the sensing apparatus of claim 2, wherein the reference signals of the reference objects include a plurality of signals for each of the reference objects (the reference signals for the reference objects include predetermined conditions (plurality of signals) for each of the reference objects; paragraphs [0121-122, 185, and 205-206]); and after the particular object is identified, the processing circuitry is further configured to: receive signals when the particular object is in contact with the planar surface (after the object 924 is detected, the evaluation unit 1532 receives information from multiple loops 1522 when the object 924 is in contact with the pad 924; paragraph (0206]), the signals corresponding to linear positions of the particular object along an axis (the information corresponds to a position of the object 924 on the pad and include x and y coordinates; paragraphs ([185,206]); and determine the linear positions based on the plurality of signals and the received signals (determine the position of the object 924 based on the information and the predetermined conditions; paragraphs ([0121-122,185,205-206]). 
Widmer fails to disclose wherein the signals are sliding signals when the particular object is sliding along an axis of the planar surface. 
a plurality of signals indicate that a movable object is moving on a planar surface along an axis; paragraphs [0024-25, 37]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the signals of Widmer to be sliding signals when the particular object is sliding along an axis of the planar surface, as taught by Felsenstein, in order to provide the advantages of increasing object detection accuracy by measuring movement in addition to a position.        Regarding claim 10, Widmer and Felsenstein disclose the sensing apparatus of claim 9, Felsenstein further teaches wherein each of the sliding signals corresponds to a respective one of the linear positions (the plurality of signals from each of a set of conductors correspond to respective positions; paragraphs [0024-25,36-37]): and for each sliding signal of the sliding signals, the processing circuitry is further configured to: shift the plurality of signals by a plurality of offset distances (a processor configured to shift the plurality of signals by a plurality of offsets; paragraphs [0024-25 and 51]); and match the plurality of shifted reference signals and the sliding signal to determine the linear position, the linear position corresponding to one of the plurality of offset distances (match the plurality of signals being shifted with the plurality of offsets to determine the position corresponding to the plurality of offsets; paragraphs (0024, 25, 36-37, 48 and 51]).
        Regarding claim 11, Widmer and Felsenstein disclose the sensing apparatus of claim 9, Widmer further teaches wherein each of the linear positions corresponds to a position of an edge of the particular object (the positions corresponding to the object 924 include positions of an edge of the object 924; paragraphs [0161, 205-206]).
Regarding claim 12, Widmer and Felsenstein disclose the sensing apparatus of claim 9, Widmer further teaches wherein each of the linear positions corresponds to a center position of one of the plurality of signals (the positions corresponding to the object 924 include positions of an center of the object 924; paragraphs [0161, 205-206,298]).
        Regarding claim 17, Widmer discloses the sensing method of claim 15, wherein the surface is a substantially planar surface (the surface of the pad containing the circuit 1500 is a planar surface; paragraphs ([0205, 0209]), the particular object is in contact with the surface (the object 924 is in contact with the surface of the pad; FIG. 15, paragraphs [0151, 153, 205-206]), and the reference signals of the reference objects include a plurality of signals for each of the reference objects (the reference signals for the reference objects include predetermined conditions for each of the reference objects; paragraphs ([0121-122, 185, and 205-206]); and the sensing method further comprises, after identifying the particular object, receiving signals when the particular object is in contact with the planar surface (after the object 924 is detected, the evaluation unit 1532 receives information from multiple loops 1522 when the object 924 is in contact with the pad 924; paragraph ([0206]), the sliding signals corresponding to linear positions of the particular object along an axis (the information corresponds to a position of the object 924 on the pad and include x and y coordinates; paragraphs ([0185, 206]); and determining the linear positions based on the plurality of signals and the received sliding signals (determine the position of the object 924 based on the information and the predetermined conditions; paragraphs [0121-122, 185, and 205-206]).         Widmer fails to disclose wherein the signals are sliding signals when the particular object is sliding along an axis in the planar surface.         Felsenstein discloses the signals are sliding signals when the particular object is sliding a plurality of signals indicate that a movable object is moving on a planar surface along an axis; paragraphs ([0024-25, and 37]).        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the signals of Widmer to be sliding signals when the particular object is sliding along an axis of the planar surface, as taught by Felsenstein, in order to provide the advantages of increasing object detection accuracy by measuring movement in addition to a position.
10.     Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer in view of Ely (US Pub. 2013/0257417; hereinafter “Ely”).
        Regarding claim 13, Widmer discloses the sensing apparatus of claim 2, wherein the reference signals further include a plurality of reference tilting signals for each of the reference objects (the reference signals for the reference objects include predetermined conditions for each of the reference objects; paragraphs [0121,122, 185, 205-206]).        Widmer fails to disclose wherein the plurality of reference signals are a plurality of reference tilting signals; and after the particular object is identified, the processing circuitry is further configured to: receive tilting signals when one surface of the particular object is tilted around an axis in the planar surface, the tilting signals corresponding to tilling angles formed by the surface of the particular object and the planar surface; and determine the tilting angles based on the plurality of reference tilting signals and the received tilting signals.          Ely discloses wherein the plurality of reference signals are a plurality of reference tilting signals (calibrations for object detection include a plurality of reported correct angles; paragraphs [0093, 98-99]); and after the particular object is identified, the processing circuitry is further configured to: receive tilting signals when one surface of the particular object is tilted around an axis in the planar surface (after an object is detected, a processor is configured to receive angles when the object is tilted around an axis in a surface; paragraphs [0091,93, 98, 99 and 104]), the tilting signals corresponding to tilting angles formed by the surface of the particular object and the planar surface (the angles correspond to tilt angles formed by the surface of the object and a surface containing sensor coils 25; paragraphs [0091, 93, 98-99 and 104]); and determine the tilting angles based on the plurality of reference tilting signals and the received tilting signals (determine the angles based on the reported correct angles and the received angles; paragraphs [0091, 93, 98-99]).        It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensing apparatus of Widmer to include wherein the reference signals further include a plurality of reference tilting signals for each of the reference objects; and after the particular object is identified, the processing circuitry is further configured to: receive tilting signals when one surface of the particular object is tilted around an axis in the planar surface, the tilting signals corresponding to tilting angles formed by the surface of the particular object and the planar surface; and determine the tilting angles based on the plurality of reference tilting signals and the received tilting signals, as taught by Ely, in order to provide the advantages of increased accuracy in object detection using tilt angles.        Regarding claim 14, Widmer discloses the sensing apparatus of claim 2, wherein the reference signals of the reference objects include a plurality of signals for the one of the reference objects (the reference signals for the reference objects include predetermined conditions for each of the reference objects; paragraphs ([0121-122, 185, 205-206]).While Widmer does not specifically disclose wherein the particular object has a cylindrical surface with an axis of rotation and includes a metallic tape covering a portion of the cylindrical surface, it would have been obvious to one of ordinary skill in the art at the time of the invention see Widmer; paragraphs [0098, 115, 119]).            Widmer fails to disclose after the particular object is identified, the processing circuitry is further configured to: receive rotation signals when the particular object is rotated around the axis of rotation, the rotation signals corresponding to rotation angles; and determine the rotation angles based on the stored reference signals of the reference objects and the received rotation signals.            Ely discloses after the particular object is identified, the processing circuitry is further configured to: receive rotation signals when the particular object is rotated around the axis of rotation (after an object is detected, a processor is configured to receive rotation angles when an object is rotated around an axis in a surface; paragraphs [0091, 93, 98-99, 104-106]), the rotation signals corresponding to rotation angles (the rotation angles; paragraphs [0106,112]); and determine the rotation angles based on the stored reference signals of the reference objects and the received rotation signals (determine the rotation angles based on target rotations and the received rotation angles: paragraphs [0104, 106, 112, 113]).           It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensing apparatus of Widmer to include wherein after the particular object is identified, the processing circuitry is further configured to: receive rotation signals when the particular object is rotated around the axis of rotation, the rotation signals corresponding to rotation angles; and determine the rotation angles based on the stored reference signals of the 
        Regarding claim 18, Widmer discloses the sensing method of claim 15. Widmer further discloses wherein the surface is a substantially planar surface (the surface of the pad containing the circuit 1500 is a planar surface; paragraphs [0205, 209]), the particular object is in contact with the surface (the object 924 is in contact with the surface of the pad; FIG. 15, paragraphs [0151, 153, 205-206]); wherein the reference signals further include a plurality of reference tilting signals for each of the reference objects (the reference signals for the reference objects include predetermined conditions for each of the reference objects; paragraphs [0121, 122, 185, 205-206]).        Widmer fails to disclose wherein the plurality of reference signals are a plurality of reference tilting signals; and wherein the sensing method further comprises, after identifying the particular object, receiving tiling signals when one surface of the particular object is tilted around an axis in the planar surface, the tilting signals corresponding to tilting angles formed by the surface of the particular object and the planar surface; and determining the tilting angles based on the plurality of reference tiling signals and the tilting signals.         Ely discloses wherein the plurality of reference signals are a plurality of reference tilting signals (calibrations for object detection include a plurality of reported correct angles; paragraphs [0093, 98-99); and wherein the sensing method further comprises, after identifying the particular object, receiving tiling signals when one surface of the particular object is tilted around an axis in the planar surface (after an object is detected, a processor is configured to receive angles when the object is tilted around an axis in a surface; paragraphs [0091, 93, 98-99 and 104]), the tilting signals corresponding to tilting angles formed by the surface of the the angles correspond to tilt angles formed by the surface of the object and a surface containing sensor coils 25; paragraphs [0091, 93, 98-99 and 104]); and determining the tilting angles based on the plurality of reference tiling signals and the tilting signals (determine the angles based on the reported correct angles and the received angles; paragraphs [0091, 93, 98-99 and 104]).
          It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensing apparatus of Widmer to include after identifying the particular object, receiving tiling signals when one surface of the particular object is tilted around an axis in the planar surface, the tilting signals corresponding to tilting angles formed by the surface of the particular object and the planar surface; and determining the tilting angles based on the plurality of reference tiling signals and the tilting signals, as taught by Ely, in order to provide the advantages of increased accuracy in object detection using rotation angles.
        Regarding claim 19, Widmer discloses the sensing method of claim 15, wherein the surface is a substantially planar surface (the surface of the pad containing the circuit 1500 is a planar surface; paragraphs (0205, 209]), the particular object is in contact with the surface (the object 924 is in contact with the surface of the pad; FIG. 15, paragraphs [0151, 153, 205, 206]), and the reference signals farther include a plurality of reference signals for each of the reference objects (the reference signals for the reference objects include predetermined conditions (plurality of signals) for each of the reference objects; paragraphs [0121-122, 185, 205-206]). While Widmer does not specifically disclose wherein the particular object has a cylindrical surface with an axis of rotation and includes a metallic tape covering a portion of the cylindrical surface, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the object of Widmer to include wherein the particular object has a cylindrical surface see Widmer; paragraphs [0098, 115, 119]).          Widmer fails to disclose wherein after the particular object is identified, receiving rotation signals when the particular object is rotated around the axis of rotation, the rotation signals corresponding to rotation angles; and determining the rotation angles based on the stored reference signals of the reference objects and the received rotation signals.        Ely discloses after the particular object is identified, receiving rotation signals when the particular object is rotated around the axis of rotation (after an object is detected, a processor is configured to receive rotation angles when an object is rotated around an axis in a surface; paragraphs [0091, 93, 98-99, 104 and 106]), the rotation signals corresponding to rotation angles (the rotation angles; paragraphs [0106, 112]); and determining the rotation angles based on the stored reference signals of the reference objects and the received rotation signals (determine the rotation angles based on target rotations and the received rotation angles; paragraphs [0104, 106, 112 and 113]).         It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sensing method of Widmer to include wherein after the particular object is identified, receiving rotation signals when the particular object is rotated around the axis of rotation, the rotation signals corresponding to rotation angles; and determining the rotation angles based on the stored reference signals of the reference objects and the received rotation signals, as taught by Ely, in order to provide the advantages of increased accuracy in object detection using rotation angles.
Prior Art of Record
11.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Liu (U.S Pub. 2018/0054091) discloses a systems for using detection coils to detect metallic or conductive foreign objects (see specification for more details).





Conclusion
12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/2/2021